t



                                              'j
    UNITED STATES                     Cli' COURT
    SOUTHERN DIST                  OF~EWYORK  j
    ------------------------ ----- ----"'\ j ----------------x
                                          J
    UNITED STA TES FA ER:ICA               'I

                                                                 ORDER


                                                                 13 Cr. 58(AKH)
    Benjamin Jimenez                          I
                                              'i
                                         'li>efendant.
    ------------------------ ------ ----·1----------------x
                                          1
    ALVIN K. HELLE STEN, U'.S.D.J.:
                                         ·1
                    Defe dant Benjamin Jimenez, having been re-sentenced to time served, on
    indictment 13 Cr.58 shal be rjleased from the custody of the United States Marshals, and
                                         s
    transferred to state c stod to 1omplete his state sentence.
                                              j



                                          ,,,i



    Dated:                    ber 14, 2019
                              ork   Ne, York
                                              ,1
                                              l
                                              l
                                              i
                                              j


                                          I   !
                                              ,l
                                                                      United States District Judge
                                         .!I•
                                              1
                                              l
                                              j
                                              1                                            =-- -               ',,
                                                                                                               (j',
                                         tj                              i>C SONY                              ·;,


                                         .;
                                              ,,'                         >CUMENT                              { J
                                               I
                  •"'"                    ,;
                                               I
                                                                      ,'.,LECTRONlCALL \' FILED                ~i
                                                                      DOC#:, _ _ _~-=-,--;:s--                 ,(
                                                                                                                 .1

                                                                      DATE FILED:.'.LL-L-l---J.4-......__,._
                                               I

                                              j
                                              1

                                              II

                                              1
                                         ·!l
                                               '
